DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-9, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen US 2014/0022343.
As to claim 1, Chen teaches a method of processing video data, comprising: determining, for a conversion between a video region of a picture of a video and a bitstream of the video, whether a coding tool is disabled or not for the picture based on a first syntax element; [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162] and performing the conversion based on the determination; [fig. 1; figs. 5-6; ¶ 0121-0148; ¶ 0150-0153] wherein the first syntax element, which indicates whether the coding tool is disabled for the picture or not, is signaled in a picture header. [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162]
As to claim 2, Chen teaches the limitations of claim 1. wherein whether the coding tool is either disabled or enabled for a video unit, which is smaller than the picture, depends on the first syntax element and/or a slice type of the video. [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0058-0059; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162] 
As to claim 3, Chen teaches the limitations of claim 1. Chen teaches wherein the coding tool is disabled for the picture in a case that the first syntax element is true. [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162]
As to claim 4, Chen teaches the limitations of claim 1. Chen teaches wherein the coding tool is enabled for the picture in a case that the first syntax element is false. [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162]
As to claim 5, Chen teaches the limitations of claim 1. Chen teaches wherein the coding tool is disabled or enabled for all samples within the picture. [¶ 0032; ¶ 0107]
As to claim 6, Chen teaches the limitations of claim 1. Chen teaches wherein whether the first syntax element is signaled in the picture header or not depends on one or more syntax elements in a sequence parameter set (SPS) that is associated with the video region. [¶ 0107-0110]
As to claim 7, Chen teaches the limitations of claim 6. Chen teaches wherein the one or more syntax elements comprises a second syntax element indicating a presence of the first syntax element in the picture header and a third syntax element indicating whether the coding tool is enabled for a sequence of the video. [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162]
As to claim 8, Chen teaches the limitations of claim 7. Chen teaches wherein the second syntax element is conditionally signaled in the SPS based on the third syntax element. [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162]
As to claim 9, Chen teaches the limitations of claim 7. Chen teaches wherein the first syntax element is signaled in the picture header in a case that the second syntax element is true, and the second syntax element is signaled in the SPS in a case that the coding tool is enabled for a sequence of the video. [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0107-0115; ¶ 0121-0139; ¶ 0160-0162]
As to claim 14, Chen teaches the limitations of claim 1. Chen teaches wherein the conversion includes encoding the video into the bitstream. [fig. 1; fig. 5; ¶ 0132-0133]
As to claim 15, Chen teaches the limitations of claim 1. Chen teaches wherein the conversion includes decoding the video from the bitstream.[fig. 6; ¶ 0149-0150]
As to claim 16, Chen teaches an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: determine, for a conversion between a video region of a picture of a video and a bitstream of the video, whether a coding tool is disabled or not for the picture based on a first syntax element; [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162] and perform the conversion based on the determination; [fig. 1; figs. 5-6; ¶ 0121-0148; ¶ 0150-0153] wherein the first syntax element, which indicates whether the coding tool is disabled for the picture or not, is signaled in a picture header. [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162]
As to claim 18, Chen teaches a non-transitory computer-readable storage medium storing instructions that cause a processor to: determine, for a conversion between a video region of a picture of a video and a bitstream of the video, whether a coding tool is disabled or not for the picture based on a first syntax element; [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162] and perform the conversion based on the determination; [fig. 1; figs. 5-6; ¶ 0121-0148; ¶ 0150-0153] wherein the first syntax element, which indicates whether the coding tool is disabled for the picture or not, is signaled in a picture header. [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162]
As to claim 20, Chen teaches a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: determining, for a video region of a picture of the video, whether a coding tool is disabled or not for the picture based on a first syntax element; [abstract; fig. 1; figs. 5-10; ¶ 0037¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162] and generating the bitstream of the video based on the determination; [fig. 1; figs. 5-6; ¶ 0121-0148; ¶ 0150-0153] wherein the first syntax element, which indicates whether the coding tool is disabled for the picture or not, is signaled in a picture header. [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2014/0022343 in view Lim et al. US 2021/0368172.
As to claim 11, Chen teaches the limitations of claim 1. 
Chen does not explicitly teaches wherein the coding tool comprises a first coding tool which is used to: generate initial prediction samples of a sub-block of a current video block coded with an affine mode; and apply an optical flow operation to generate final prediction samples for the sub- block by deriving a prediction refinement based on motion vector differences dMvH and/or dMvV, wherein dMvH and dMvV indicate motion vector differences along a horizontal direction and a vertical direction.
Lim teaches wherein the coding tool comprises a first coding tool which is used to: generate initial prediction samples of a sub-block of a current video block coded with an affine mode; [¶ 0458-0465] and apply an optical flow operation to generate final prediction samples for the sub- block by deriving a prediction refinement based on motion vector differences dMvH and/or dMvV, wherein dMvH and dMvV indicate motion vector differences along a horizontal direction and a vertical direction. [¶ 0458-0465]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Chen for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency and image quality. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Chen in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 12, Chen teaches the limitations of claim 1. 
Chen does not explicitly teach wherein the coding tool comprises a second coding tool which is used to refine a signaled motion vector based on at least one motion vector with an offset to the signaled motion vector.
Lim teaches wherein the coding tool comprises a second coding tool which is used to refine a signaled motion vector based on at least one motion vector with an offset to the signaled motion vector. [¶ 0458-0465]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Chen for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency and image quality. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Chen in the same way and yield the predictable result of improved coding efficiency and image quality.
	
Claim(s)  10, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2014/0022343 in view Chen et al. US 2014/0098851.
As to claim 10, Chen teaches the limitations of claim 7. 
Chen I does not explicitly teach wherein the first syntax element and/or the second syntax element is coded with 1 bit.
Chen II teaches wherein the first syntax element and/or the second syntax element is coded with 1 bit. [abstract; ¶ 0022-0023; ¶ 0081-0082]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen II m with the teachings of Chen I for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Chen II in order to improve the similar device (apparatus, method, or product) of Chen I in the same way and yield the predictable result of improved coding efficiency.	
As to claim 17, Chen teaches the limitations of claim 16. Chen teaches wherein whether the coding tool is either disabled or enabled for a video unit, which is smaller than the picture, depends on the first syntax element and/or a slice type of the video; [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0058-0059; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162] wherein the coding tool is disabled for the picture in a case that the first syntax element is true; [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162] wherein the coding tool is enabled for the picture in a case that the first syntax element is false; [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162] wherein the coding tool is disabled or enabled for all samples within the picture; [¶ 0032; ¶ 0107] wherein whether the first syntax element is signaled in the picture header or not depends on one or more syntax elements in a (SPS) that is associated with the video region; [¶ 0107-0110] wherein the one or more syntax elements comprises a second syntax element indicating a presence of the first syntax element in the picture header and a third syntax element indicating whether the coding tool is enabled for a sequence of the video; [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162] wherein the second syntax element is conditionally signaled in the SPS based on the third syntax element; [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162] wherein the first syntax element is signaled in the picture header in a case that the second syntax element is true, and the second syntax element is signaled in the SPS in a case that the coding tool is enabled for a sequence of the video; [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0107-0115; ¶ 0121-0139; ¶ 0160-0162]  
Chen I does not explicitly teach wherein the first syntax element and/or the second syntax element is coded with 1 bit.
Chen II teaches wherein the first syntax element and/or the second syntax element is coded with 1 bit. [abstract; ¶ 0022-0023; ¶ 0081-0082]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen II m with the teachings of Chen I for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Chen II in order to improve the similar device (apparatus, method, or product) of Chen I in the same way and yield the predictable result of improved coding efficiency.	
As to claim 19, Chen teaches the limitations of claim 18. Chen teaches wherein whether the coding tool is either disabled or enabled for a video unit, which is smaller than the picture, depends on the first syntax element and/or a slice type of the video; [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0058-0059; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162] wherein the coding tool is disabled for the picture in a case that the first syntax element is true; [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162] wherein the coding tool is enabled for the picture in a case that the first syntax element is false; [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162] wherein the coding tool is disabled or enabled for all samples within the picture; [¶ 0032; ¶ 0107] wherein whether the first syntax element is signaled in the picture header or not depends on one or more syntax elements in a sequence parameter set (SPS) that is associated with the video region; [¶ 0107-0110] wherein the one or more syntax elements comprises a second syntax element indicating a presence of the first syntax element in the picture header and a third syntax element indicating whether the coding tool is enabled for a sequence of the video; [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162] wherein the second syntax element is conditionally signaled in the SPS based on the third syntax element; [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0111-0115; ¶ 0121-0139; ¶ 0160-0162] wherein the first syntax element is signaled in the picture header in a case that the second syntax element is true, and the second syntax element is signaled in the SPS in a case that the coding tool is enabled for a sequence of the video; [abstract; fig. 1; figs. 5-10; ¶ 0037; ¶ 0041; ¶ 0049-0053; ¶ 0086-0095; ¶ 0107-0115; ¶ 0121-0139; ¶ 0160-0162]  
Chen I does not explicitly teach wherein the first syntax element and/or the second syntax element is coded with 1 bit.
Chen II teaches wherein the first syntax element and/or the second syntax element is coded with 1 bit. [abstract; ¶ 0022-0023; ¶ 0081-0082]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen II m with the teachings of Chen I for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Chen II in order to improve the similar device (apparatus, method, or product) of Chen I in the same way and yield the predictable result of improved coding efficiency.	

Claim(s)  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2014/0022343 in view Gadde et al. US 2019/0306502.
As to claim 13, Chen teaches the limitations of claim 1. 
Chen does not explicitly teach wherein the coding tool comprises a third coding tool which is used to obtain a motion vector refinement based on at least one gradient value corresponding to a sample in a reference block of the current block. 
Gadde teaches wherein the coding tool comprises a third coding tool which is used to obtain a motion vector refinement based on at least one gradient value corresponding to a sample in a reference block of the current block. [¶ 0074-0088] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Chen for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Chen in the same way and yield the predictable result of improved coding efficiency.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483